976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CITY OF RICHMOND, VIRGINIA, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Maryland People's Counsel, et al., Intervenors.
Nos. 91-1365, 92-1009 and 92-1016.
United States Court of Appeals, District of Columbia Circuit.
Aug. 18, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions of intervenor Columbia Gas Transmission Corporation to dismiss, the responses thereto, and the replies, and the motion of petitioner for summary reversal, the responses thereto, and the reply, it is


2
ORDERED that the motions to dismiss be granted.   The Federal Energy Regulatory Commission orders do not meet the standards for reviewability under  Papago Tribal Util.  Auth. v. FERC, 628 F.2d 235, 239 (D.C.Cir.), cert. denied, 449 U.S. 1061 (1980).   It is


3
FURTHER ORDERED that the motion for summary reversal be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.